NO. 07-07-0476-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   JANUARY 15, 2008

                          ______________________________


                                  BENNY L. COLE, JR.,

                                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,

                                                                Appellee

                        _________________________________

            FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2007-415,498; HON. JIM BOB DARNELL, PRESIDING

                         _______________________________

                                Abatement and Remand

                         _______________________________

Before QUINN, C.J., and CAMPELL and PIRTLE, JJ.

       Benny L. Cole, Jr. (appellant) filed a notice of appeal from his conviction for murder

on November 20, 2007. On September 25, 2007, the trial court filed its certification

representing that appellant has the right of appeal. However, the appellate record reflects

that appellant failed to sign the certification pursuant to Texas Rule of Appellate Procedure
25.2(d) which requires the certification to be signed by appellant and a copy served on

him.1

        Consequently, we abate the appeal and remand the cause to the 137th District Court

of Lubbock County (trial court) for further proceedings. Upon remand, the trial court shall

take such action necessary to secure and file with this court a certificate of right to appeal

that complies with Texas Rule of Appellate Procedure 25.2(d) by February 14, 2008.

Should additional time be needed to perform these tasks, the trial court may request same

on or before February 14, 2008.

        It is so ordered.

                                                        Per Curiam

Do not publish.




        1
            Becam e effective Septem ber 1, 2007.

                                                    2